Citation Nr: 0208531	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  94-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a headache disorder, 
claimed as a residual of a head injury.



(The issues of entitlement to service connection for memory 
loss, and for dizziness and/or light headedness, claimed as 
residuals of a head injury, will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, his father, wife and son


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 RO decision that denied 
service connection for residuals of a head injury.  The 
veteran filed a notice of disagreement in March 1994 and in 
May 1994 the RO sent the veteran a statement of the case.  
The veteran perfected the appeal by filing a substantive 
appeal in June 1994.  

The veteran presented testimony before an RO hearing officer 
in December 1994, and before a member of the Board (who is no 
longer at the Board) in October 1999.  In October 1999, the 
Board denied certain claimed residuals of a head injury, but 
remanded those remaining on appeal to the RO for further 
development.  In March 2001, in response to a Board inquiry, 
the veteran presented testimony before the undersigned Board 
Member in Washington, D.C.  The transcripts for all hearings 
are of record.

The Board's decision on the claim for service connection a 
headache disorder, claimed as a residual of head injury, is 
set forth below.  As to the issues of entitlement to service 
connection for memory loss and dizziness and/or 
lightheadedness as residuals of a head injury, the Board is 
taking additional development pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Red. Reg. 3,099, 3,105 (Jan. 
23, 2002)) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for service connection for a 
headache disorder has been accomplished.  

2.  The preponderance of the evidence indicates that the 
veteran had a headache disorder that pre-existed service.

3.  In a January 1976 rating decision, the RO granted service 
connection for psychomotor epilepsy based, in large part, on 
the veteran's assertions that he hit his head on his 
windshield during a motor vehicle accident in service.  
Although there are no contemporaneous service records that 
document the accident, there also is no evidence that refutes 
the occurrence of this incident as alleged.  

4.  The record includes notations as to complaints of 
headaches in service, and a medical opinion to the effect 
that the veteran's in-service motor vehicle accident 
aggravated his pre-service headache disorder.  



CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for a headache 
disorder, based on aggravation, are met.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In this case, the Board finds that, as regards the claim for 
service connection for a  the requirements of the new law and 
its implementing regulations have essentially been satisfied.  
As evidenced by the statement of the case and supplemental 
statements of the case, the RO has provided to the veteran 
and his representative the pertinent laws and regulations 
governing the veteran's claims and the reasons for the denial 
of his claims.  Furthermore, a September 2001 supplemental 
statement of the case included a summary of all evidence 
received in conjunction with the claim, and included citation 
to, and discussion of, the new laws and regulations 
promulgated pursuant to the VCAA.  Hence, the Board finds 
that the veteran and his representative have been provided 
notice of the information and evidence necessary to 
substantiate the claims, and have been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate this claim; in fact, it appears 
that all existing, pertinent evidence identified by the 
veteran as relative to this claim has been obtained and 
associated with the claims files, including records from the 
Social Security Administration.  In addition, the veteran has 
undergone VA examinations in connection with this claim.  
There is no indication that there is additional, existing 
evidence outstanding that is necessary for a fair 
adjudication of the issue on appeal.  

Under these circumstances, the Board finds that a remand for 
additional notification and/or development action is 
unnecessary and the claim for service connection for a 
headache disorder is ready to be considered on the merits.

I.  Background

The veteran's service medical records show that he had a 
normal neurological evaluation at his pre-induction 
examination in June 1961.  

The veteran reported to a medical facility in May 1962 
requesting a skull x-ray and complaining of frontal 
headaches.  He was assessed as having chronic anxiety.

In July 1962, the veteran was seen at a medical facility 
where he was noted to be again complaining of headaches.  He 
said that he was okay in the morning, but experienced pain 
that gradually increased by the evening.  He described it as 
a dull ache, not sharp.  He was advised to take medication 
and return if the headaches persisted.

In May 1963, the veteran was referred to a neurology clinical 
for evaluation of blackout spells and headaches.  They were 
noted to have begun "after the accident" and ceased about 
age 18 or 19, with the veteran being symptom free for five 
years.  Recurrence was noted in the fall of 1962, after the 
veteran had been in France for five months.  The symptoms 
were noted to be worse than the first period.  The headaches 
were described as bifrontal throbbing headaches that were 
dull and associated with blackout spells.  The veteran was 
also noted to have generalized headaches all the time, which 
were steady and dull.  An impression was given of syncopal 
episodes with headaches and rule out seizure disorder.

According to the veteran's separation examination report in 
June 1963, skull examination showed no x-ray evidence of 
disease.  The report contains an impression of abnormal, non-
focal paroxysmal EEG.  It also notes psychomotor seizure, 
questionable; well controlled; on medication.  Neurological 
clinical examination findings were noted to be normal.  

A June 1963 Report of Medical History states that the veteran 
had headaches, among other things, and a frontal skull 
fracture at age 13 when he was struck in the head with a 
baseball bat.  He had intermittent headaches until age 19, 
when they started again at age 24, and persisted ever since.  
The report states that the veteran underwent a neurological 
examination that was negative, and skull films were negative.  

Private medical records from Rocco J. DeMasi, M.D., in 1973 
and 1974, include an August 1973 record noting that the 
veteran was seizure free between 1961 to 1971, but 
experienced severe headaches.  His history of headaches dated 
back to his childhood during which time he was bothered by 
what he described as a "severe steady headache" that lasted 
a day or more.  Dr. DeMasi gave an impression that the 
veteran's headaches were probably on a psychoneurosis basis 
and seemed to have their background in his childhood as noted 
by the spastic torticollis that he had while growing up.  

During a hearing before an RO hearing officer in December 
1975, the veteran testified that he had not had any headaches 
for four years preceding service.  He said that in service in 
1963 he blacked-out while driving an ambulance and hit a tree 
causing his head to hit the windshield.  He denied every 
having headaches in service prior to that accident.  He also 
said that contrary to what his service medical records show, 
he was never hit in the head with a baseball bat when he was 
13, but rather fell out of a hay truck and hit his head on 
the ground.

In a January 1976 rating decision, the RO granted service 
connection for psychomotor epilepsy based, in large part, on 
the veteran's assertions that he hit his head on his 
windshield during a motor vehicle accident in service.

During a VA examination in August 1993, the veteran made no 
complaints concerning headaches.  The examiner relayed the 
veteran's report of being in a motor vehicle accident in 
service and of his head going through the windshield of his 
vehicle.  The veteran was given an impression of post-
traumatic encephalopathy as well as a seizure disorder.

In a February 1994 decision, the RO denied the veteran's 
claim for service connection for residuals of a head injury.

During a hearing before an RO hearing officer in December 
1994, the veteran testified that ever since the motor vehicle 
accident in service he has had terrible headaches.

Records from the Social Security Administration show that the 
veteran was awarded disability benefits in January 1995 due 
to a number of conditions, including seizure disorder with 
brain compromise, status-post head injury.  Headaches were 
not mentioned.

A March 1996 VA mental examination report is devoid of any 
complaints by the veteran of headaches.  In assessing the 
veteran, the examiner said that the veteran was no doubt 
suffering from organic damage to his brain.  He diagnosed him 
on Axis I as having dementia due to head trauma and on Axis 
III as having a head injury.

Similarly, a VA general examination report dated in March 
1996 is devoid of complaints or findings regarding headaches.  
It reflects a diagnosis of seizure disorder secondary to head 
injury while in the service, traumatic encephalopathy with 
loss of memory at one time.

A computed tomography of the veteran's brain was performed in 
March 1996 and was normal.

During an April 1999 hearing before a Board Member in 
Washington, D.C., the veteran offered testimony on unrelated 
issues.  

In August 2000, the veteran underwent a VA examination.  The 
examiner indicated that she had reviewed the veteran's 
history, which included headaches that began after an 
accident when the veteran was 14 when he was thought to have 
a brain concussion and skull fracture.  She said that x-rays 
at that time did not show a skull fracture.  She stated that 
the veteran continued to have generalized headaches that were 
periodic, about once a month, and treated with over-the-
counter medications.

In November 2000, the examiner who performed the August 2000 
examination issued an addendum opinion in November 2000 
stating that she had reviewed the veteran's entire medical 
record and that the headaches he suffered as a result of 
trauma in young adulthood were worsened by subsequent trauma 
in a motor vehicle accident while the veteran was in service.  
She later noted in a July 2001 addendum that the veteran's 
service medical records from the early 1960s show that he 
complained of headaches and that an EEG was abnormal.

In written argument in September 2001, the veteran's 
representative argued that the basis of the RO's denial of 
service connection for headaches as a residual of a head 
injury, i.e., that there was insufficient evidence to 
establish a head injury in service, was inconsistent with the 
RO decision in 1976 that granted service connection for a 
seizure disorder on the basis of a head injury.  He argued 
that the logic the RO followed in granting service connection 
in 1976 should also be followed in granting service 
connection for headaches.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2001).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

The veteran's pre-induction examination report shows that he 
had a normal clinical neurological examination and is devoid 
of any notation of headaches. Accordingly, the veteran is 
presumed to have been sound at his entry into service.  See 
Parker v. Derwinski:  1 Vet. App. 522 (1991).  However, this 
presumption has been rebutted by clear and unmistakable 
evidence showing that the veteran had a pre-existing headache 
condition.  Id.  Such evidence includes an April 1993 
consultation sheet noting that at age 14, the veteran had a 
skull fracture and brain concussion and developed 
intermittent headaches.  The evidence also includes a June 
1963 Report of Medical History noting a similar history.  
Specifically, this report states that the veteran had 
intermittent headaches as a result of his head being struck 
by a baseball bat when he was 13 and experienced the 
headaches until age 19.  Interestingly, the veteran testified 
that he was never hit in the head by a baseball bat, but 
rather sustained a head injury with associated headaches as a 
child when he fell off of a truck while hauling hay.  There 
is also Dr. Demasi's August 1973 record stating that the 
veteran's history of headaches dated to his childhood and 
were probably on a psychoneurosis basis as noted by the 
spastic torticollis he had while growing up.  In short, while 
this evidence does not clearly establish the precise etiology 
of the veteran's headaches prior to service, it does clearly 
and unmistakably establish that he had a headache disorder 
prior to service.  Consequently, the presumption of soundness 
has been rebutted, and a pre-existing headache disorder 
established.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran attributes the onset of headaches in service to 
an alleged motor vehicle accident in France in 1963 during 
which time he hit his head on the windshield.  Although there 
is no evidence, aside from the veteran's current allegations, 
that documents that he was involved in a motor vehicle 
accident in service, there also is no evidence that refutes 
the occurrence of the accident as alleged.  Service medical 
records go only so far as to note that after being headache 
free for 5 years since age 18 or 19, the veteran had a 
recurrence of headaches in the fall of 1962 in France.  
Significantly, in a January 1976 rating decision, the RO 
granted service connection for psychomotor epilepsy based, in 
large part, on the veteran's assertions that he hit his head 
on his windshield during a motor vehicle accident in service.  
Since that determination, no evidence has been associated 
with the claims file that bears on the credibility of the 
veteran's assertions about the occurrence, and circumstances, 
of the alleged motor vehicle accident.  Rather, during his 
2001 Board hearing, he offered some possible explanations as 
to why the accident was not documented in the medical records 
(he was treated at a hospital in France) or other records 
(given his transportation responsibilities, he would have 
been the one to make the report, but was in no condition to 
do so following the accident).  

Under these circumstances, the Board has no alternative but 
to, as the RO did in January 1976, resolve reasonable doubt 
on the question of the occurrence of the in-service injury.  
The Board emphasizes, however, that competent medical 
evidence is needed to support the veteran's assertions of a 
relationship between that injury and current disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Clearly, the veteran was treated during service for 
headaches.  The service medical records show that he 
complained of frontal headaches in May 1962 and again in July 
1962.  He described the headaches as a dull ache, not sharp.  
An EEG was performed in June 1963 and was abnormal.  

The question thus comes down to whether the veteran's head 
injury and treatment for headaches in service reflect a 
worsening of his pre-existing headache disability.  If so, 
the presumption of aggravation would be invoked.  See 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2001).  In 
this regard, a VA examiner who reviewed the veteran's claims 
file and examined him in August 2000 opined in an addendum 
opinion in November 2000 that the headaches suffered by the 
veteran as a result of trauma in young adulthood were 
worsened by subsequent trauma in a motor vehicle accident in 
service.  

In view of the above-noted medical evidence showing that the 
veteran's headache disability worsened in service, and the 
lack of evidence to the contrary, the presumption of 
aggravation attaches.  See Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  Moreover, there is no medical evidence to rebut the 
presumption of aggravation by showing that the veteran's in-
service headaches were a result of the natural progress of 
the disease.  In fact, the August 2000 examiner's medical 
opinion evidence indicates just the opposite-that the 
headaches the veteran experienced in service were essentially 
the result of the in-service motor vehicle accident in France 
in the early 1960s.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence indicates that the veteran had a pre-existing 
headache disorder, but that a motor vehicle accident in 
service worsened the condition.  See 38 U.S.C.A. §§ 1153, 
5107 (West 1991); 38 C.F.R. § 3.306 (2001).  Under these 
circumstances, the criteria for a grant of service connection 
for a headache disorder, on the basis of aggravation, are 
met.  


ORDER

Service connection for a headache disorder is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

